Name: Council Regulation (EC) No 2057/2002 of 11 November 2002 on the conclusion of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: nan

 Avis juridique important|32002R2057Council Regulation (EC) No 2057/2002 of 11 November 2002 on the conclusion of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002 Official Journal L 317 , 21/11/2002 P. 0012 - 0013Council Regulation (EC) No 2057/2002of 11 November 2002on the conclusion of the Agreement in the form of an Exchange of Letters on the extension of the Protocol setting out the fishing rights and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Community and the Republic of Angola have entered into negotiations to determine any amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola(3) at the end of the period of application of the Protocol annexed thereto.(2) During the negotiations, the two Parties decided to extend the current Protocol for three months by means of an Agreement in the form of an Exchange of Letters initialled on 26 April 2002, pending the conclusion of the negotiations on the amendments to be made to the Protocol.(3) It is in the Community's interest to approve that extension.(4) The allocation of the fishing rights among the Member States under the expired Protocol should be confirmed,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing rights and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola for the period from 3 May to 2 August 2002 is hereby approved on behalf of the Community.The text of the Agreement is attached to this Regulation(4).Article 2The fishing rights established pro rata temporis by Article 1 shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing rights fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 November 2002.For the CouncilThe PresidentB. Mikkelsen(1) Proposal of 10 July 2002 (not yet published in the Official Journal).(2) Opinion delivered on 22 October 2002 (not yet published in the Official Journal).(3) OJ L 341, 3.12.1987, p. 2.(4) See page 31 of this Official Journal.